DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of currently pending Application No. 16/996,815 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,696,429.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/996,815 are obvious variants of the claims of U.S. Patent No. 9,696,429 (e.g., see claim 21 of Application No. 16/996,815 and claim 1 of U.S. Patent No. 9,696,429, claim 23 of Application No. 16/996,815 and claim 2 of U.S. Patent No. 9,696,429, etc.).
Claims 21-40 of currently pending Application No. 16/996,815 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,061,033.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/996,815 are obvious variants of the claims of U.S. Patent No. 10,061,033 (e.g., see claim 21 of Application No. 16/996,815 and claims 1 and 4 of U.S. Patent No. 10,061,033, claim 23 of Application No. 16/996,815 and claim 6 of U.S. Patent No. 10,061,033, etc.).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32, 34, 35, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “wherein determining that a predetermined period of time has elapsed since the signal was received comprises receiving a signal from a timer indicating a time.”  Claim 21, from which claim 32 is dependent upon, does not recite the italicized determining step above, thus rendering the claim indefinite.  Clarification is requested.
Claim 34 recites “wherein the at least one controller comprises” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this the wireless tracking device 
Claim 35 is rejected by virtue of its dependency.
Claim 35 recites “the locating device” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a locating device”.  Clarification is requested.
Claim 39 recites “the at least one controller” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “the processor”.  Clarification is requested.
Claim 40 is rejected by virtue of its dependency.
Claim 40 recites “the location” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “a location”.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26, 28, 30, 32-36 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Black (U.S. Pub 2002/0127983).

a locating device configured to determine a location of the wireless tracking device (see at least Figure 1, item 12 & page 10, lines 29-32); 
at least one controller coupled to the locating device (see at least Figures 1-2, items 16, 28 and 12 & page 9, lines 31-33 & page 12, lines 20-23), the at least one controller configured to: 
receive, from at least one sensor, one or more signals representing a condition associated with the wireless tracking device (see at least Figures 1-2, items 2, 4, 6, 8, 10 and 14 & page 9, lines 21-31 & page 11, line 28 – page 12, line 18); 
switch the wireless tracking device from a first mode to a second mode in response to detecting a signal exceeding a first threshold, wherein the first mode consumes less power than the second mode (see at least Figures 1-2, items 16 and 26 & page 10, lines 2-19, note the transition from the first (low power) mode to the second (higher power) mode could correspond to transitioning out of the idle state as a result of a primary sensor producing a trigger if a stimulus they are measuring went outside preset boundaries & page 13, lines 8-11, note the transition from the first (low power) mode to the second (higher power) mode could correspond the primary processing means (16), which is low power, see page 9, lines 31-32, activating the secondary processing means (26), which is high power, see page 12, lines 22-23, upon a trigger output of at least one of the primary (2) and secondary sensors (10) & page 11, lines 5-8); and 
maintain the wireless tracking device in the second mode for a period of time (see at least page 10, line 21 – page 11, line 15, note the wireless tracking device is maintained in the non-idle states, in which the primary and secondary processing means (16, 26) are activated, to at 
a communicator coupled to the controller and configured to transmit the location of the wireless tracking device in the second mode (see at least Figure 2, item 34 & page 12, lines 20-31 & page 13, lines 13-22).
However, Robinson does not specifically teach in response to detecting a signal exceeding a second threshold, wherein the second threshold is less than the first threshold.
It is known to switch between modes in different ways.  For example, Black teaches a mode transition system that maintains a wireless device in a second mode in response to detecting a signal exceeding a second threshold, wherein the second threshold is less than the first threshold (see at least [0082]).
Thus, it would have been obvious to one of ordinary skill in the art before at the time of the invention to incorporate the features of Black into Robinson.  This would prevent Robinson’s wireless tracking device from unnecessarily toggling between the first mode and second mode (e.g., activating the primary or secondary processing means) when the measured stimuli are particularly close Robinson’s first threshold.
Regarding claim 22, Robinson in view of Black, as addressed above, teach wherein the communicator is configured to send a message indicating the location of the wireless tracking device via a wireless network (see at least Figure 2, items 34, 36 and 38 of Robinson & page 14, line 18 of Robinson, note location reports & page 12, lines 20-31 of Robinson).
Regarding claim 23, Robinson in view of Black, as addressed above, teach wherein the at least one controller comprises a first controller and a second controller, the first controller 
Regarding claim 24, Robinson in view of Black, as addressed above, teach wherein the second controller is configured to operate the locating device and the communicator (see at least page 13, lines 1-3 of Robinson & page 13, lines 13-17 of Robinson, note the secondary processing means (26) may turn off all but the primary sensors (2) (i.e., the locating device), it may monitor the situation using some or all of the available sensors (i.e., the locating device), and it may activate the GSM/GPRS modem).
Regarding claim 26, Robinson in view of Black, as addressed above, teach wherein the condition relates to surroundings of the wireless tracking device (see at least page 9, lines 21-31 of Robinson & page 10, lines 12-16 of Robinson & page 11, line 28 – page 12, line 18 of Robinson).
Regarding claim 28, Robinson in view of Black, as addressed above, teach wherein the at least one sensor comprises a temperature sensor (see at least page 9, line 24 of Robinson).
Regarding claim 30, Robinson in view of Black, as addressed above, teach wherein the locating device comprises a Global Positioning System (GPS) module (see at least Figure 1, item 12 of Robinson & page 9, lines 29-30 of Robinson).
Regarding claim 32, Robinson in view of Black do not specifically teach wherein determining that a predetermined period of time has elapsed since the signal was received comprises receiving a signal from a timer indicating a time (see at least page 14, lines 18-22 of Robinson, note transmitting location reports, in response to a request from the server or sensor measurements, half-hourly or once per minute requires a timer).

receiving, from at least one sensor, one or more signals representing a condition associated with the wireless tracking device (see at least Figures 1-2, items 2, 4, 6, 8, 10 and 14 & page 9, lines 21-31 & page 11, line 28 – page 12, line 18); 
switching the wireless tracking device from a first mode to a second mode in response to detecting a signal exceeding a first threshold, wherein the first mode consumes less power than the second mode (see at least Figures 1-2, items 16 and 26 & page 10, lines 2-19, note the transition from the first (low power) mode to the second (higher power) mode could correspond to transitioning out of the idle state as a result of a primary sensor producing a trigger if a stimulus they are measuring went outside preset boundaries & page 13, lines 8-11, note the transition from the first (low power) mode to the second (higher power) mode could correspond the primary processing means (16), which is low power, see page 9, lines 31-32, activating the secondary processing means (26), which is high power, see page 12, lines 22-23, upon a trigger output of at least one of the primary (2) and secondary sensors (10) & page 11, lines 5-8); and 
maintaining the wireless tracking device in the second mode for a period of time (see at least page 10, line 21 – page 11, line 15, note the wireless tracking device is maintained in the non-idle states, in which the primary and secondary processing means (16, 26) are activated, to at least continue monitoring the primary and secondary sensors (2, 10) & page 13, lines 13-22, note the wireless tracking device is maintained in the second mode, in which the secondary processing means (26) is activated, to monitor the situation).
However, Robinson does not specifically disclose in response to detecting a signal exceeding a second threshold, wherein the second threshold is less than the first threshold.
maintains a wireless device in a second mode in response to detecting a signal exceeding a second threshold, wherein the second threshold is less than the first threshold (see at least [0082]).
Thus, it would have been obvious to one of ordinary skill in the art before at the time of the invention to incorporate the features of Black into Robinson.  This would prevent Robinson’s wireless tracking device from unnecessarily toggling between the first mode and second mode (e.g., activating the primary or secondary processing means) when the measured stimuli are particularly close Robinson’s first threshold.
Regarding claim 34, Robinson in view of Black, as addressed above, teach wherein the at least one controller comprises a first controller and a second controller, the first controller consuming less power than the second controller during operation (see at least Figure 2, items 16 and 26 of Robinson & page 9, lines 31-32 of Robinson & page 12, lines 22-23 of Robinson, note high power).
Regarding claim 35, Robinson in view of Black, as addressed above, teach wherein the first controller is configured to turn on the second controller and the locating device in the second mode (see at least page 13, lines 8-11 of Robinson page 10, lines 21-33 of Robinson).
Regarding claim 36, Robinson in view of Black, as addressed above, teach wherein the condition relates to the surroundings of the wireless tracking device (see at least page 9, lines 21-31 of Robinson & page 10, lines 12-16 of Robinson & page 11, line 28 – page 12, line 18 of Robinson).
Regarding claim 38, Robinson in view of Black, as addressed above, teach wherein the at least one sensor comprises a temperature sensor (see at least page 9, line 24 of Robinson).

receive, from at least one sensor coupled to the at least one controller, one or more signals representing a condition associated with the wireless tracking device (see at least Figures 1-2, items 2, 4, 6, 8, 10 and 14 & page 9, lines 21-31 & page 11, line 28 – page 12, line 18); 
switch the wireless tracking device from a first mode to a second mode in response to receiving a set of signals exceeding a first threshold, wherein the first mode consumes less power than the second mode (see at least Figures 1-2, items 16 and 26 & page 10, lines 2-19, note the transition from the first (low power) mode to the second (higher power) mode could correspond to transitioning out of the idle state as a result of a primary sensor producing a trigger if a stimulus they are measuring went outside preset boundaries & page 13, lines 8-11, note the transition from the first (low power) mode to the second (higher power) mode could correspond the primary processing means (16), which is low power, see page 9, lines 31-32, activating the secondary processing means (26), which is high power, see page 12, lines 22-23, upon a trigger output of at least one of the primary (2) and secondary sensors (10) & page 11, lines 5-8); and 
maintain the wireless tracking device in the second mode for a period of time (see at least page 10, line 21 – page 11, line 15, note the wireless tracking device is maintained in the non-idle states, in which the primary and secondary processing means (16, 26) are activated, to at least continue monitoring the primary and secondary sensors (2, 10) & page 13, lines 13-22, note 
However, Robinson does not specifically teach in response to receiving a set of signals exceeding a second threshold; wherein the second threshold is less than the first threshold.
It is known to switch between modes in different ways.  For example, Black teaches a mode transition system that maintains a wireless device in a second mode in response to receiving a set of signals exceeding a second threshold, wherein the second threshold is less than the first threshold (see at least [0081-0082]).
Thus, it would have been obvious to one of ordinary skill in the art before at the time of the invention to incorporate the features of Black into Robinson.  This would prevent Robinson’s wireless tracking device from unnecessarily toggling between the first mode and second mode (e.g., activating the primary or secondary processing means) when the measured stimuli are particularly close Robinson’s first threshold.
Regarding claim 40, Robinson in view of Black, as addressed above, teach further comprising transmitting the location of the wireless tracking device in the second mode but not the first mode (see at least Figure 2, items 34, 36 and 38 of Robinson & page 14, line 18 of Robinson, note location reports & page 13, lines 1-22 of Robinson).

Claims 25, 27, 29 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Black (U.S. Pub 2002/0127983) as applied to claims 21, 22, 24 and 33 above, and in further view of Gregory (U.S. Patent 8,239,169).

However, Robinson in view of Black do not specifically teach turning on the communicator.
It is known for wireless tracking devices to transmit information in different ways. For example, Gregory teaches a wireless tracking device with a first controller that is configured to turn on a communicator (see at least col. 3, lines 48-51, note the sensor device may include one or more transceivers & col. 7, lines 3-11, note the low power processor controls low power mesh networking, such as Robinson’s Bluetooth device (see page 12, line 30 of Robinson) & col. 7, line 30 & col. 8, lines 10-17).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Gregory into Robinson in view of Black.  This provides the ability to transmit data to the network via the first controller as taught by Gregory, thus providing a level of redundancy.
Regarding claim 27, Robinson in view of Black, as addressed above, teach wherein the at least one sensor comprises a motion sensor (see at least page 9, line 24 of Robinson).
However, Robinson in view of Black do not specifically teach an accelerometer.
It is known for wireless tracking devices to detect motion in different ways. For example, Gregory teaches a wireless tracking device with an accelerometer configured to detect motion (see at least col. 8, lines 3-17 & col. 5, line 56).

Regarding claim 29, Robinson in view of Black, as addressed above, teach further comprising a power source for providing power (see at least page 9, line 16 of Robinson).
However, Robinson in view of Black do not specifically teach to the locating device, the at least one controller, and the communicator.
It is known for a battery of a wireless tracking device to power all its components.  For example, Gregory teaches a wireless tracking device with a power source for providing power to the locating device, the at least one controller, and the communicator (see at least col. 5, lines 35-67, note the battery may provide operating power for operating the electrical components housed within the sensor device & col. 3, lines 46-57).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Gregory into Robinson in view of Black.  This provides a known alternative power source function that can be used in place of, or in addition to, Robinson in view of Black's power source function while providing predictable results.  
Regarding claim 37, Robinson in view of Black and Gregory, as addressed above, teach  wherein the at least one sensor comprises an accelerometer (see at least col. 8,, lines 3-17 of Gregory & col. 5, line 56 of Gregory).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (WO 2008/020223 A1) in view of Black (U.S. Pub 2002/0127983) as applied to claim 21 above, and in further view of Bosnjakovic (U.S. Patent 8,121,609).
Regarding claim 31, Robinson in view of Black do not specifically teach wherein the locating device receives ephemeris data from a remote server.
It is known for a wireless device to receive ephemeris data in order to make location determinations.  For example, Bosnjakovic teaches a wireless tracking device with a locating device that receives ephemeris data from a remote server via a communication module (see at least the abstract & Figures 1-2 & col. 1, line 62 - col. 2, line 19 & col. 4, lines 35-62 & col. 6, lines 23-62).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Bosnjakovic into Robinson in view of Black. This provides the ability for a wireless tracking device to determine its location when it is experiencing impeded reception of signals from GPS satellites.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687